IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS

                                       NO. PD-1022-12

                              MICHAEL COOPER, Appellant

                                                v.

                                  THE STATE OF TEXAS

         ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
                 FROM THE THIRD COURT OF APPEALS
                          TRAVIS COUNTY

      J OHNSON, J., delivered the opinion of the Court in which K ELLER, P.J., and
M EYERS, C OCHRAN, and A LCALÁ, JJ., joined. K ELLER, P.J., filed a concurring opinion
in which J OHNSON, J., joined. C OCHRAN, J., filed a concurring opinion in which
A LCALÁ, J., joined. P RICE, J., filed a dissenting opinion in which K EASLER and
H ERVEY, JJ., joined. W OMACK, J., did not participate.

                                         OPINION

       Appellant was convicted of five counts of aggravated robbery pursuant to an indictment that

named three different complainants, with all counts arising from a single home invasion. Two

counts named Andrew Chaney as the complainant, two counts named James Barker as the

complainant, and one count named Paul Linden as the complainant. The jury found him guilty of

all five counts in the single indictment and assessed appellant’s punishment at imprisonment for 60
                                                                                                     2

years on two of the counts, 80 years on two other counts, and 65 years on the remaining count. The

trial court sentenced appellant accordingly and ordered all five sentences to be served concurrently.

The court of appeals affirmed the judgments. Cooper v. State, 373 S.W.3d 821 (Tex. Crim. App.

2012).

         In his petition to this Court, appellant raises two grounds, both of which challenge the court

of appeals’s holding that the Double Jeopardy Clause of the United States Constitution was not

violated when he was convicted of both aggravated robbery by causing bodily injury and aggravated

robbery by threat to the same victim during a single robbery. These grounds involve appellant’s

convictions for two separate counts of aggravated robbery of each of two of the named complainants,

Andrew Chaney and James Barker. He does not challenge his conviction for robbing Linden.

         We granted review. After reviewing the opinion of the court of appeals, the record, and the

briefs of the parties, we conclude that appellant’s challenged convictions do violate the double-

jeopardy clause. Accordingly, we sustain appellant’s grounds for review. We reverse the judgment

of the court of appeals and remand this cause to that court for further proceedings and appropriate

disposition.



Delivered: May 14, 2014
Publish